—Judgment, Supreme Court, Bronx *272County (Kenneth Thompson, Jr., J.), entered June 27, 1994, which, upon a jury verdict, awarded plaintiff the sum of $400,000, unanimously affirmed, without costs.
The trial court’s preclusion of the testimony of defendants’ witnesses as to whom formal notice was not provided does not warrant a new trial in light of defendants’ earlier insistence that actual notice of the witnesses’ identities was not a substitute for formal notice with respect to plaintiff’s proposed witnesses; moreover, in the absence of an offer of proof as to the substance of the testimony, it cannot be determined whether defendants were prejudiced by the ruling.
We have considered defendants’ other contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Asch, Nardelli and Williams, JJ.